

Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT, dated as of August 8, 2008 (this
“Agreement”), is by and between CELSIUS HOLDINGS, INC., a Nevada corporation
(the “Company”), and CDS VENTURES OF SOUTH FLORIDA, LLC, a Florida limited
liability company (“Investor”).


A.           The Company wishes to sell to Investor, and Investor wishes to
purchase from the Company, upon the terms and subject to the conditions set
forth in this Agreement, (i) 2,000 shares of the Company’s Series A Convertible
Preferred Stock, having a stated value of $1,000 per share (the “Series A
Preferred Stock”), and (ii) a right to purchase up to an additional 1,000 shares
of the Series A Preferred Stock before July 10, 2010, having a stated value of
$1,000 per share. The Series A Preferred Stock series shall be designated
pursuant to the Certificate of Designation in the form attached hereto as
Exhibit A (the “Certificate of Designation”).


B.           The Series A Preferred Stock shall (i) be convertible into shares
of the Company’s common stock, par value $.001 per share (“Common Stock”), (ii)
accrue dividends at a rate of 10% per annum, payable in additional shares of
Series A Preferred Stock, and (iii) mature on February 1, 2013 and be redeemed
in shares of Common Stock.  The shares of Common Stock and Series A Preferred
Stock issuable hereunder or under the Certificate of Designation, are
collectively referred to herein as the “Securities”.


C.           The Company has agreed to effect the registration of the 11,184,016
shares of Common Stock Investor previously purchased from the Company and the
shares of Common Stock issuable upon the conversion or maturity date of the
3,000 shares of Series A Preferred Stock or otherwise issuable pursuant to this
Agreement for resale by the holders thereof under the Securities Act of 1933 (as
amended, and the rules and regulations promulgated thereunder, the “Securities
Act”), pursuant to a Registration Rights Agreement in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”).


D.           The sale of the Securities by the Company to Investor, and any
issuance of the additional Securities, will be effected in reliance upon the
exemption from securities registration afforded by the provisions of Regulation
D (“Regulation D”), as promulgated by the Securities and Exchange Commission
(the “Commission”) under the Securities Act.


           In consideration of the mutual promises made herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Investor hereby agree as follows:


1.           TERMINOLOGY AND USAGE.


1.1           Definitions.  When used herein, the terms below shall have the
respective meanings indicated:
 
 
1

--------------------------------------------------------------------------------


 

 
“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.
 
“Allocation Amount” has the meaning specified in Section 5.5 of this Agreement.
 
“Board of Directors” means the Company’s board of directors.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.
 
“Cap Amount” means 19.99% of the aggregate number of shares of Common Stock
outstanding immediately prior to the Closing (subject to adjustment upon a stock
split, stock dividend, recapitalization, reorganization, reclassification or
other event that subdivides all of the outstanding shares of Common Stock).
 
“Certificate of Designation” has the meaning specified in the recitals of this
Agreement.
 
“Closing” and “Closing Date” have the respective meanings specified in Section
2.1 of this Agreement.
 
“Commission” has the meaning specified in the recitals to this Agreement.
 
“Common Stock” has the meaning specified in the recitals to this Agreement.
 
“Company Subsidiary” means a Subsidiary of the Company.
 
“Debt” means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 90 days; (c)
all capital lease obligations of such Person; (d) all Debt of others guaranteed
by such Person; (e) all indebtedness, liabilities and obligations secured by a
Lien (other than a Permitted Lien) existing on Property owned by such Person,
whether or not the indebtedness, liabilities or obligations secured thereby have
been assumed by such Person or are non-recourse to such Person; (f) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; and (g) all liabilities and obligations of such Person to
redeem or retire shares of capital stock of such Person.
 
 
2

--------------------------------------------------------------------------------


 
 
“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date and the unaudited
Financial Statements (including the notes thereon) as of and for the period
ending March 31, 2008  and June 30, 2008 delivered to Investor pursuant to this
Agreement.
 
“Effective Date” has the meaning specified in the Registration Rights Agreement.
 
“Embargoed Person” has the meaning specified in Section 4.29 of this Agreement.
 
“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Execution Date” means the date of this Agreement.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission.  Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.
 
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.
 
“Holder” shall initially mean Investor, provided that any Person that
subsequently holds any Securities shall also be deemed a Holder.
 
“Holder Party” has the meaning specified in Section 5.10 of this Agreement.
 
 
3

--------------------------------------------------------------------------------


 
 
“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.
 
“Issuance Event” has the meaning specified in Section 5.7 of this Agreement.
 
“Key Employee” has the meaning specified in Section 4.16 of this Agreement.
 
“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).
 
“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiaries taken as a whole, (ii) the ability of the Company
or any material Company Subsidiary to perform its obligations under this
Agreement or the other Transaction Documents or (iii) the rights and benefits to
which a Holder is entitled under this Agreement, the Note, the Certificate of
Designation and the other Transaction Documents.
 
“Material Contracts” means, as to the Company and the Company Subsidiaries, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all amendments, modifications, supplements, renewals or restatements
thereof.
 
“Note” has the meaning specified in the recitals of this Agreement.
 
“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.
 
“Permitted Debt” means the following:  (a) Debt disclosed on Schedule 1.1(i)
hereto; (b) Debt consisting of capitalized lease obligations and purchase money
indebtedness incurred in connection with acquisition of capital assets and
obligations under sale-leaseback or similar arrangements provided in each case
that such obligations are not secured by Liens on any assets of the Company or
the Company Subsidiaries other than the assets so leased; and (c) Debt incurred
after written approval by the Investor.
 
 
4

--------------------------------------------------------------------------------


 
 
“Permitted Liens” means each of the following:
 
(a)           Liens disclosed on Schedule 1.1(ii) hereto;
 
(b)           encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of real Property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company or any Company Subsidiary to use such Property in its
businesses, and none of which is violated in any material respect by existing or
proposed structures or land use;
 
(c)           Liens for taxes, assessments or other governmental charges
(including without limitation in connection with workers’ compensation and
unemployment insurance) that are not delinquent or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established; and
 
(d)           Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established.
 
(e)           Liens incurred after written approval by the Investor.
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.
 
“Principal Market” means the principal exchange, market or quotation system on
which the Common Stock is listed, traded or quoted.
 
“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).
 
“Pro Rata Share” means, with respect to a Holder, the ratio determined by
dividing (i) the principal amount of the Registrable Securities purchased
hereunder by such Holder at the Closing by (ii) the aggregate principal amount
of all Registrable Securities purchased hereunder by all of the Holders at the
Closing.
 
“Purchase Price” has the meaning specified in Section 2.1.
 
“Registrable Securities” has the meaning specified in the Registration Rights
Agreement.
 
“Registration Rights Agreement” has the meaning specified in the recitals to
this Agreement.
 
“Registration Statement” has the meaning specified in the Registration Rights
Agreement.
 
 
5

--------------------------------------------------------------------------------


 
 
“Regulation D” has the meaning specified in the recitals to this Agreement.
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for the benefit of)
any shares of any class of capital stock of the Company or the Company
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to all of the holders of that class; (b) any
redemption, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of the Company or any of its Affiliates now or hereafter
outstanding, except the Securities; (c) any prepayment of principal of, premium,
if any, or interest on, or any redemption, conversion, exchange, purchase,
retirement, sinking fund or defeasance of, any Debt (whether upon acceleration
of such Debt or otherwise) other than Permitted Debt; and (d) any loan, advance
or payment to any officer, director or stockholder of the Company or any of its
Affiliates, exclusive of reasonable compensation and reimbursements paid to
officers or directors in the ordinary course of business.
 
           “Rule 144” means Rule 144 under the Securities Act or any successor
provision.
 
“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed by the Company with the Commission.
 
“Securities” has the meaning specified in the recitals of this Agreement.
 
“Securities Act” has the meaning specified in the recitals of this Agreement.
 
“Security Agreement” has the meaning specified in the recitals of this
Agreement.
 
“Series A Preferred Stock” has the meaning specified in the recitals of this
Agreement.
 
“Stockholder Cap Approval” means the affirmative vote by the holders of a
majority of the votes cast (including a majority of the votes cast by each class
entitled to vote as a separate class) at a meeting of the Company’s
stockholders, or approval by written consent in accordance with applicable law,
approving the issuance of Common Stock in excess of the Cap Amount.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.
 
“Trading Day” means any day on which shares of Common Stock are purchased and
sold on the Principal Market.
 
 
 
6

--------------------------------------------------------------------------------


 
 
“Transaction Documents” means (i) this Agreement, (ii) the Securities, (iii) the
Certificate of Designation, (iv) the Registration Rights Agreement, and (v) all
other agreements, documents and other instruments executed and delivered by or
on behalf of the Company, any Company Subsidiary or any of their respective
officers on or after the Closing in connection with this Agreement.
 
“Transfer Agent” has the meaning specified in Section 3.5 of this Agreement.
 
1.2           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.
 


2.           PURCHASE AND SALE OF THE NOTE AND THE SHARES.


2.1           Purchase Price; Closing.  Upon the terms and subject to the
satisfaction or waiver of the conditions set forth in Sections 2.2 and 2.3, the
Company agrees to sell and Investor agrees to purchase the 2,000 shares and the
right to purchase up to an additional 1,000 shares of Series A Preferred Stock,
for an aggregate purchase price of $2,000,000 (two million dollars) (the
“Purchase Price”).  The closing of such purchase and sale is hereinafter
referred to as the “Closing”, and the date on which the Closing occurs is
hereinafter referred to as the “Closing Date”.  The Closing of the 2,000 shares
will be deemed to occur at the offices of the Company when each of the
conditions to the Closing described in Sections 2.2 and 2.3 have been satisfied
or waived as specified therein.    The purchase of any part of the additional
1,000 shares of Series A Preferred Stock (the “Additional Shares”) will have a
consideration of $1,000 per share of Series A Preferred Stock. The closing of
the purchase and sale of any part of the Additional Shares is also referred to
as the Closing and shall occur on such date(s) as the Investor may specify
through notice in writing to the Company which shall be not less than 10 or more
than 30 days after such notice or such later date(s) nearest to such specified
date(s) when each of the condition to such Closing described in section 2.2 and
2.3 have been satisfied or waived as specified therein. The date on which each
such Closing occurs is also a Closing Date.


2.2           Conditions to Investor’s Obligations at the Closing.  Investor’s
obligations to effect the Closing, including, without limitation, its obligation
to purchase the Securities at the Closing, are conditioned upon the fulfillment
(or waiver by Investor in its sole and absolute discretion) of each of the
following events as of the Closing Date, and the Company shall use commercially
reasonable efforts to cause each of such conditions to be satisfied:


 
2.2.1
the representations and warranties of the Company set forth in this Agreement
and in the other Transaction Documents shall be true and correct in all material
respects as of such date as if made on such date (except that to the extent that
any such representation or warranty relates to a particular date, such
representation or warranty shall be true and correct in all material respects as
of that particular date);

 
 
 
7

--------------------------------------------------------------------------------



 
 
2.2.2
the Company shall have complied with or performed in all material respects all
of the agreements, obligations and conditions set forth in this Agreement and in
the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;



 
2.2.3
the Company shall have delivered to Investor a certificate, signed by the
Secretary of the Company and each Company Subsidiary, certifying true, complete
and accurate copies of (i) the constituent organizational documents of each such
entity, each as amended through the Closing Date, and (ii) the resolutions
passed by the board of directors or similar governing body of each such entity
authorizing the execution, delivery and performance of the Transaction Documents
to which such entity is a party;



 
2.2.4
the Company shall have delivered to Investor copies of (i) the executed stock
certificates representing the purchased shares of Series A Preferred Stock, and
(ii) the executed signature pages of the Company and Company Subsidiaries to
each of the other Transaction Documents to which they are a party;



 
2.2.5
the Company’s counsel shall have confirmed that it has in its possession the
originals of each of the documents specified in Section 2.2.4, and such counsel
shall have confirmed that all such originals will be delivered to Investor or
its counsel no later than the Business Day immediately following the Closing
Date;



 
2.2.6
the Certificate of Designation shall have been accepted for filing by the
Secretary of State of the State of Nevada and shall be in full force and effect;



 
2.2.7
the Company shall have delivered to Investor a legal opinion of its outside
counsel covering the matters set forth on Exhibit C hereto and such opinion
shall be in form and substance reasonably satisfactory to Investor;



 
2.2.8
the Company shall have delivered to Investor the Company’s unaudited financial
statements for the quarter most recently ended before the Closing date, and such
financial statements shall not be, in Investor’s reasonable judgment, materially
different from the projections for such quarter previously provided by the
Company to Investor;



 
2.2.9
Investor shall have satisfactorily completed its due diligence of the Company;

 
 
 
8

--------------------------------------------------------------------------------


 

 
 
2.2.10
there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents; and



 
2.2.11
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents.



 
2.2.12
One individual, selected by Investor shall have been appointed to the board of
directors of the Company. Jan Norelid and Stephen Haley, both directors of the
Company, agree to propose to the board of directors to appoint and to vote for
the election of one additional individual, selected by CD, to immediately join
the board of directors of the Company.





 
2.2.13
Stephen C. Haley shall have executed a shareholder agreement with Lucille
Santini to allow the combined voting of Haley and Investor to represent 50.1% of
all voting shares of the Company outstanding.



 
2.2.14
The Company will use the received funds to expand and market the Celsius and
other brands that the Company launches.  As a condition of closing, the Company
and Investor will jointly approve a growth plan for the Company. (Schedule
2.2.14)



2.3           Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:


 
2.3.1
the representations and warranties of Investor set forth in this Agreement and
in the other Transaction Documents to which it is a party shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that date);



 
2.3.2
Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by Investor on or before the Closing;

 
 
 
9

--------------------------------------------------------------------------------


 

 
 
2.3.3
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents;



 
2.3.4
Investor shall have executed each Transaction Document to which it is a party
and shall have delivered the same to the Company; and

 
 
2.3.5
Investor shall have wire transferred to the Company’s account, in immediately
available funds, an amount equal to $1,500,000 plus cancellation of two $250,000
notes (and the Company shall have paid all interest thereon), or $1,000 for each
Additional Share purchased, paid at the Closing of each such purchase.

 
3.           REPRESENTATIONS AND WARRANTIES OF INVESTOR.


Investor hereby represents and warrants to the Company and agrees with the
Company that, as of the Execution Date:


3.1           Authorization; Enforceability.  Investor is duly and validly
organized, validly existing and in good standing under the laws of the State of
Florida with the requisite corporate power and authority to purchase the
Securities to be purchased by it hereunder and to execute and deliver this
Agreement and the other Transaction Documents to which it is a party.  This
Agreement constitutes, and upon execution and delivery thereof, each other
Transaction Document to which Investor is a party will constitute, Investor’s
valid and legally binding obligation, enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.


3.2           Accredited Investor.  Investor (i) is an “accredited investor” as
that term is defined in Rule 501 of Regulation D, (ii) was not formed or
organized for the specific purpose of making an investment in the Company, and
(iii) is acquiring the Securities solely for its own account and not with a
present view to the public resale or distribution of all or any part thereof,
except pursuant to sales that are registered under, or exempt from the
registration requirements of, the Securities Act and/or sales registered under
the Securities Act; provided, however, that in making such representation,
Investor does not agree to hold the Securities for any minimum or specific term
and reserves the right to sell, transfer or otherwise dispose of the Securities
at any time in accordance with the provisions of this Agreement and with federal
and state securities laws applicable to such sale, transfer or
disposition. Investor can bear the economic risk of a total loss of its
investment in the Securities and has such knowledge and experience in business
and financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Securities.
 
 
10

--------------------------------------------------------------------------------


 

 
3.3           Information.  The Company has, prior to the Execution Date,
provided Investor with information regarding the business, operations and
financial condition of the Company and has, prior to the Execution Date, granted
to Investor the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the Company in order for Investor to make an informed decision with
respect to its investment in the Securities. Neither such information nor any
other investigation conducted by Investor or any of its representatives shall
modify, amend or otherwise affect Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.


3.4           Limitations on Disposition.  Investor acknowledges that, except as
provided in the Registration Rights Agreement, the Securities have not been and
are not being registered under the Securities Act and may not be transferred or
resold without registration under the Securities Act or unless pursuant to an
exemption therefrom.
 
3.5           Legend.  Investor understands that the certificates representing
the Common Stock and Series A Preferred Stock may bear at issuance a restrictive
legend in substantially the following form:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with respect thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.  These securities [and the securities
issuable hereunder] (i) may be pledged or hypothecated in connection with a bona
fide margin account or other financing secured by such securities or (ii) may be
transferred or assigned to an affiliate of the holder hereof without the
necessity of an opinion of counsel or the consent of the issuer hereof.”


Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including, without limitation, a pledge) of any of the Securities is
registered pursuant to an effective registration statement, (B) such Securities
have been sold pursuant to Rule 144, subject to receipt by the Company of
customary documentation reasonably acceptable to the Company in connection
therewith, or (C) such Securities are eligible for resale without limitation as
to amount under Rule 144 or any successor provision, such Securities shall be
issued without any legend or other restrictive language and, with respect to
Securities upon which such legend is stamped, the Company shall issue new
certificates without such legend to the holder upon request.  The Company shall
execute and deliver written instructions to the transfer agent for its Common
Stock (the “Transfer Agent”) as may be necessary to satisfy any request by a
Holder for removal of such legends no later than the close of business on the
third (3rd) Business Day following the receipt of the request from a Holder to
the extent such legends may be removed in accordance with this Section 3.5.


3.6           Reliance on Exemptions.  Investor understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of Investor set forth in this Section 3 in order to determine the
availability of such exemptions and the eligibility of Investor to acquire the
Securities.  
 
 
11

--------------------------------------------------------------------------------


 
Investor acknowledges that it did not purchase the Securities based upon any
advertisement in any publication of general circulation.  Investor is relying on
the representations, acknowledgements and agreements made by the Company in
Section 4 and elsewhere in this Agreement in making investing, trading and/or
other decisions concerning the Company’s securities.
 
3.7           Fees.  Investor has not agreed to pay any compensation or other
fee, cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.
 
3.8           No Conflicts.  The execution and performance of this Agreement and
the other Transaction Documents to which Investor is a party do not conflict in
any material respect with any agreement to which Investor is a party or is
bound, any court order or judgment applicable to Investor, or the constituent
documents of Investor.
 
3.9           No Governmental Review.  Investor understands that no U.S. federal
or state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon the
accuracy of any information provided to Investor or made any findings or
determinations as to the merits of the offering of the Securities.


4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to each Holder and agrees with such Holder that, as of
the Execution Date:


4.1           Organization, Good Standing and Qualification.  Each of the
Company and Company Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite power and authority to carry on its business as now
conducted.  Each of the Company and Company Subsidiaries is duly qualified to
transact business and is in good standing in each jurisdiction in which it
conducts business except where the failure so to qualify has not had or would
not reasonably be expected to have a Material Adverse Effect.


4.2           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities to Investor in accordance with the terms hereof and thereof.  All
corporate action on the part of the Company necessary for the authorization,
execution and delivery of, and the performance by the Company of its obligations
under, the Transaction Documents to which the Company is a party has been taken,
and no further consent or authorization of any Person (including, without
limitation, any of the Company’s directors or shareholders or any Governmental
Authority (other than such approval as may be required under the Securities Act
and applicable state laws in respect of the Registration Rights Agreement) is
required under any organizational document, Material Contract, Governmental
Requirement or otherwise.  The Board of Directors has determined that the sale
and issuance of the Securities, and the consummation of the transactions
contemplated hereby and by the other Transaction Documents, are in the best
interests of the Company.
 
 
 
12

--------------------------------------------------------------------------------


 

 
4.3                      Enforcement.  This Agreement has been and, at or prior
to the Closing, each other Transaction Document required to be delivered by the
Company at the Closing will be, duly executed and delivered by the
Company.  This Agreement constitutes and, upon the execution and delivery
thereof by the Company, each other Transaction Documents will constitute, the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with their respective terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


4.4           Disclosure Documents; Agreements; Financial Statements; Other
Information.  The Company is subject to the reporting requirements of the
Exchange Act and, except as described on Schedule 4.4, the Company has filed
with the Commission all SEC Documents that the Company was required to file with
the Commission on or after December 31, 2006.  The Company is not aware of any
event occurring or expected to occur on or prior to the Closing Date (other than
the transactions effected hereby) that would require the filing of, or with
respect to which the Company intends to file, a Form 8-K after the
Closing.  Each SEC Document filed on or after December 31, 2006, as of the date
of the filing thereof with the Commission (or if amended or superseded by a
filing prior to the Execution Date, then on the date of such amending or
superseding filing), complied in all material respects with the requirements of
the Securities Act or Exchange Act, as applicable, and, as of the date of such
filing (or if amended or superseded by a filing prior to the Execution Date,
then on the date of such filing), such SEC Document (including all exhibits and
schedules thereto and documents incorporated by reference therein) did not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  All
documents required to be filed as exhibits to the SEC Documents filed on or
after December 31, 2006 have been filed as required.  Except as set forth in the
Disclosure Documents, the Company has no liabilities, contingent or otherwise,
other than liabilities incurred in the ordinary course of business which,
individually or in the aggregate, are not material to the consolidated business
or financial condition of the Company and the Company Subsidiaries. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto.  Such financial statements have been prepared
in accordance with GAAP consistently applied at the times and during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end adjustments).  The Company will prepare the financial statements
to be included in any reports, schedules, registration statements and definitive
proxy statements that the Company is required to file or files with the
Commission after the date hereof in accordance with GAAP (except in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements).





 
13

--------------------------------------------------------------------------------

 

4.5           Capitalization; Subsidiaries; Outstanding Debt.


(a)           The capitalization of the Company, including its authorized
capital stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans
and agreements, the number of shares issuable and reserved for issuance pursuant
to securities (other than the Securities) payable in, exercisable for, or
convertible into or exchangeable for any shares of Common Stock is set forth on
Schedule 4.5(a).  All outstanding shares of capital stock of the Company have
been, or upon issuance will be, validly issued, fully paid and non-assessable.


(b)           All of the Company Subsidiaries are disclosed on Schedule
4.5(b).  Each of the Company Subsidiaries that is indicated as being “active” on
Schedule 4.5(b) operates the business set forth opposite its name on Schedule
4.5(b).  None of the Company Subsidiaries that is indicated as being “inactive”
on Schedule 4.5(b) has any assets or operations of any kind.  Except as
disclosed on Schedule 4.5(b), the Company or a wholly-owned Company Subsidiary
owns all of the capital stock of each Company Subsidiary, which capital stock is
validly issued, fully paid and non-assessable, and no shares of the capital
stock of the Company or any Company Subsidiary are subject to preemptive rights
or any other similar rights of the shareholders of the Company or any such
Company Subsidiary or any Liens created by or through the Company or any such
Company Subsidiary.


(c)           Except as disclosed on Schedule 4.5(c) or as contemplated herein,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any Company Subsidiary, or arrangements by which the Company
or any Company Subsidiary is or may become bound to issue additional shares of
capital stock of the Company or any Company Subsidiary (whether pursuant to
anti-dilution, “reset” or other similar provisions).
 
(d)           Schedule 4.5(d) identifies each individual item of Debt of the
Company and/or any Company Subsidiary currently outstanding in excess of $25,000
as of the date hereof.


4.6           Due Authorization; Valid Issuance.  The Securities are duly
authorized and, when issued, sold and delivered in accordance with the terms of
this Agreement, will be duly and validly issued, free and clear of any Liens
imposed by or through the Company.  Assuming the accuracy of Investor’s
representations contained herein, the issuance and sale of the Securities under
this Agreement will be effected in compliance with all applicable federal and
state securities laws.


4.7           Form S-1.  The Company is eligible to register the Registrable
Securities for resale by each Holder on a registration statement on Form S-1
under the Securities Act.   As of the date hereof and as of the Closing Date,
there exist no facts or circumstances (including, without limitation, any
required approvals or waivers of any circumstances that may delay or prevent the
obtaining of accountant’s consents) that could reasonably be expected to
prohibit or delay the preparation, filing or effectiveness of such registration
statement on Form S-1.
 
 
14

--------------------------------------------------------------------------------


 

 
4.8           No Conflict.  Neither the Company nor any Company Subsidiary is in
violation of any provisions of its certificate or articles of incorporation,
bylaws or any other organizational document.  Neither the Company nor any
Company Subsidiary is in violation of or in default (and no event has occurred
which, with notice or lapse of time or both, would constitute a default) under
any provision of any instrument or contract to which it is a party or by which
it or any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to the Company or any Company Subsidiary,
except for any violation or default that has not had or would not reasonably be
expected to have a Material Adverse Effect.  The (i) execution, delivery and
performance of this Agreement and the other Transaction Documents and (ii)
consummation of the transactions contemplated hereby and thereby will not result
in any violation of any provisions of the Company’s certificate of
incorporation, bylaws or any other organizational document or in a default under
any provision of any material instrument or contract to which the Company or any
Company Subsidiary is a party or by which it or any of its Property is bound, or
in violation of any provision of any Governmental Requirement applicable to the
Company or be in conflict with or constitute, with or without the passage of
time and giving of notice, a default under any such instrument or contract or
the triggering of any preemptive or anti-dilution rights (including, without
limitation, pursuant to any “reset” or similar provisions) or rights of first
refusal or first offer, or any other rights that would allow or permit the
holders of the Company’s securities or any other Person to purchase shares of
Common Stock or other securities of the Company or any Company Subsidiary
(whether pursuant to a shareholder rights plan provision or otherwise).


4.9           Financial Condition; Taxes; Litigation.


4.9.1                      The financial condition of each of the Company and
Company Subsidiaries is, in all material respects, as described in the
Disclosure Documents, except for changes in the ordinary course of business and
normal year-end adjustments that are not, in the aggregate, materially adverse
to the consolidated business or financial condition of the Company and the
Company Subsidiaries.  There has been no (i) material adverse change to the
business, operations, properties, financial condition, prospects or results of
operations of the Company and any Company Subsidiary since the date of the
Company’s most recent financial statements contained in the Disclosure
Documents or (ii) change by the Company in its accounting principles, policies
and methods except as required by changes in GAAP.
 
4.9.2                      Each of the Company and Company Subsidiaries has
prepared in good faith and duly and timely filed all tax returns required to be
filed by it and such returns are complete and accurate in all material respects,
except for tax returns that would not reasonably be expected to have a Material
Adverse Effect; and each of the Company and Company Subsidiaries has paid all
taxes required to have been paid by it, except for taxes which it reasonably
disputes in good faith or the failure of which to pay has not had or would not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any Company Subsidiary has any liability with respect to taxes that accrued
on or before the date of the most recent balance sheet of the Company included
in the Disclosure Documents in excess of the amounts accrued with respect
thereto that are reflected on such balance sheet.


4.9.3                      Neither the Company nor any Company Subsidiary is the
subject of any pending or, to the Company’s knowledge, threatened inquiry,
investigation or administrative or legal proceeding by any Governmental
Authority.
 
 
15

--------------------------------------------------------------------------------


 

 
4.9.4                      There is no material claim, litigation or
administrative proceeding pending, or, to the Company’s knowledge, threatened or
contemplated, against the Company or any Company Subsidiary, or against any
officer, director or employee of the Company or any such Company Subsidiary in
connection with such Person’s employment therewith, except for Schedule
4.9.4.  Neither the Company nor any Company Subsidiary is a party to or subject
to the provisions of, any order, writ, injunction, judgment or decree of any
court or Governmental Authority which has had or would reasonably be expected to
have a Material Adverse Effect.


4.10           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities.


4.11           Intellectual Property.


(a)           Each of the Company and Company Subsidiaries owns, free and clear
of claims or rights of any other Person, with full right to use, sell, license,
sublicense, dispose of, and bring actions for infringement of, or, to the
knowledge of the Company, has acquired licenses or other rights to use, all
Intellectual Property necessary for the conduct of its business as presently
conducted (other than with respect to software which is generally commercially
available and not used or incorporated into the Company’s or such Company
Subsidiary’s products and open source software which may be subject to one or
more “general public” licenses).  All works that are used or incorporated into
the Company’s or any Company Subsidiary’s services, products or services or
products actively under development and which is proprietary to the Company or
such Company Subsidiary was developed by or for the Company or a Company
Subsidiary by the current or former employees, consultants or independent
contractors of the Company or a Company Subsidiary or purchased or licensed by
the Company or a Company Subsidiary.


(b)           The business of each of the Company and Company Subsidiaries as
presently conducted and the production, marketing, licensing, use and servicing
of any products or services of each of the Company and Company Subsidiaries do
not, to the knowledge of the Company, infringe or conflict with any patent,
trademark, copyright, or trade secret rights of any third parties or any other
Intellectual Property of any third parties in any material respect.  Neither the
Company nor any Company Subsidiary has received written notice from any third
party asserting that any Intellectual Property owned or licensed by the Company
or a Company Subsidiary, or which the Company or any Company Subsidiary
otherwise has the right to use, is invalid or unenforceable by the Company or
such Company Subsidiary and, to the Company’s knowledge, there is no valid basis
for any such claim (whether or not pending or threatened).


(c)           No claim is pending or, to the Company’s knowledge, threatened
against the Company or any Company Subsidiary nor has the Company or any Company
Subsidiary received any written notice or other written claim from any Person
asserting that the Company’s or any Company Subsidiary’s present or contemplated
activities infringe or may infringe in any material respect any Intellectual
Property of such Person, and the Company is not aware of any infringement by any
other Person of any material rights of the Company or any Company under any
Intellectual Property Rights.
 
 
 
16

--------------------------------------------------------------------------------


 

 
(d)           All licenses or other agreements under which the Company or any
Company Subsidiary is granted Intellectual Property (excluding licenses to use
software utilized in the Company’s or such Company Subsidiary’s internal
operations and which is generally commercially available) are in full force and
effect and, to the Company’s knowledge, there is no material default by any
party thereto.  The Company has no reason to believe that the licensors under
such licenses and other agreements do not have and did not have all requisite
power and authority to grant the rights to the Intellectual Property purported
to be granted thereby.


(e)           All licenses or other agreements under which the Company or any
Company Subsidiary has granted rights to Intellectual Property to others
(including all end-user agreements) are in full force and effect, there has been
no material default by the Company or any Company Subsidiary thereunder and, to
the Company’s knowledge, there is no material default of any provision thereof
relating to Intellectual Property by any other party thereto.


(f)           Each of the Company and Company Subsidiaries has taken all steps
required in accordance with commercially reasonable business practice to
establish and preserve their ownership in their owned Intellectual Property and
to keep confidential all material technical information developed by or
belonging to the Company or such Company which has not been patented or
copyrighted.  To the Company’s knowledge, neither the Company nor any Company
Subsidiary is making any unlawful use of any Intellectual Property of any other
Person, including, without limitation, any former employer of any past or
present employees of the Company or any Company Subsidiary.  To the Company’s
knowledge, neither the Company, any Company Subsidiary nor any of their
respective employees has any agreements or arrangements with former employers of
such employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or any Company Subsidiary or result in any former employers of
such employees having any rights in, or claims on, the Company’s or any Company
Subsidiary’s Intellectual Property.  Each current employee of each of the
Company and Company Subsidiaries who has access to material Intellectual
Property has executed agreements regarding confidentiality, proprietary
information and assignment of inventions and copyrights to the Company or such
Company Subsidiary, as the case may be, each independent contractor or
consultant of each of the Company and Company Subsidiaries who has access to
material Intellectual Property has executed agreements regarding confidentiality
and proprietary information, and neither the Company nor any Company Subsidiary
has received written notice that any employee, consultant or independent
contractor is in violation of any agreement or in breach of any agreement or
arrangement with former or present employers relating to proprietary information
or assignment of inventions.  Without limiting the foregoing: (i) each of the
Company and Company Subsidiaries has taken reasonable security measures to guard
against unauthorized disclosure or use of any of its Intellectual Property that
is confidential or proprietary; and (ii) the Company has no reason to believe
that any Person (including, without limitation, any former employee or
consultant of the Company or any Company Subsidiary) has unauthorized possession
of any of its Intellectual Property, or any part thereof, or that any Person has
obtained unauthorized access to any of its Intellectual Property.  Each of the
Company and Company Subsidiaries has complied in all material respects with its
respective obligations pursuant to all agreements relating to Intellectual
Property rights that are the subject of licenses granted by third parties,
except for any non-compliance that has not had or would not reasonably be
expected to have a Material Adverse Effect.
 
 
17

--------------------------------------------------------------------------------


 
 
 
4.12           Registration Rights; Rights of Participation.  Except as set
forth on Schedule 4.12, the Company has not granted or agreed to grant to any
Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
Governmental Authority which has not been satisfied in full or waived on or
prior to the date hereof and no Person, including, but not limited to, current
or former shareholders of the Company, underwriters, brokers, agents or other
third parties, has any right of first refusal, preemptive right, right of
participation, anti-dilutive right or any similar right to participate in, or to
receive securities or other assets of the Company solely as a result of the
transactions contemplated by this Agreement or the other Transaction Documents.


4.13           Solicitation; Other Issuances of Securities.  In the preceding
twelve months, neither the Company nor any of its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities, or (ii) has, directly or
indirectly, made any offers or sales of any security or the right to purchase
any security, or solicited any offers to buy any security or any such right,
under circumstances that would require registration of the Securities under the
Securities Act.


4.14           Fees.  Except as set forth on Schedule 4.14, the Company is not
obligated to pay any brokers, finders or financial advisory fees or commissions
to any underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby.  The Company will indemnify and hold harmless
each Holder from and against any claim by any Person alleging that such Holder
is obligated to pay any such compensation, fee, cost or related expenditure in
connection with the transactions contemplated hereby.


4.15           Foreign Corrupt Practices.  Neither the Company, any Company
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any Company
Subsidiary, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, or (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.


4.16           Key Employees. The “executive officers” (as defined in Rule
501(f) of the Securities Act) of the Company (each, a “Key Employee”) is
currently serving in the capacity described in the Disclosure Documents.  The
Company has no knowledge of any fact or circumstance (including, without
limitation, (i) the terms of any agreement to which such person is a party or
any litigation in which such person is or may become involved and (ii) any
illness or medical condition that could reasonably be expected to result in the
disability or incapacity of such person) that would limit or prevent any such
person from serving in such capacity on a full-time basis in the reasonably
foreseeable future, or of any intention on the part of any such person to limit
or terminate his or her employment with the Company or any Company
Subsidiary.  No Key Employee has borrowed money pursuant to a currently
outstanding loan that is secured by Common Stock or any right or option to
receive Common Stock.
 
 
18

--------------------------------------------------------------------------------


 

 
4.17           Labor Matters.  There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between the Company or any Company Subsidiary and their respective
employees.  No employees of the Company or any Company Subsidiary belong to any
union or collective bargaining unit.  Each of the Company and Company
Subsidiaries has complied in all material respects with all applicable federal
and state equal opportunity and other laws related to employment.


4.18           Environment.  Neither the Company nor any Company Subsidiary has
any liabilities under any Environmental Law, nor, to the Company's knowledge, do
any factors exist that are reasonably likely to give rise to any such liability,
affecting any of the properties owned or leased by the Company or any Company
Subsidiary, in each case other than liabilities that have not had and would not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any Company Subsidiary has violated any Environmental Law applicable to it
now or previously in effect, other than any violation that has not had and would
not reasonably be expected to have a Material Adverse Effect.
 
4.19           ERISA.  Neither the Company nor any Company Subsidiary maintains
or contributes to, or has any obligation under, any Pension Plan, except for
401K plan that ADP TotalSource and Oasis Outsourcing maintains for Company
employees as part of its payroll services.  Each of the Company and Company
Subsidiaries is in compliance in all material respects with the presently
applicable provisions of ERISA and the United States Internal Revenue Code of
1986, as amended, with respect to each Pension Plan except in any such case for
any such matters that, individually or in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect.


4.20           Insurance.  The Company maintains insurance for itself and each
Company Subsidiary in such amounts and covering such losses and risks as are
reasonably sufficient and customary in the businesses in which the Company and
each such Company Subsidiary are engaged.  As of the date hereof and as of the
Closing Date, no notice of cancellation has been received for any of such
policies and the Company is in compliance in all material respects with all of
the terms and conditions thereof.  The Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue to conduct its business as currently conducted without a
significant increase in cost.  Without limiting the generality of the foregoing,
the Company maintains Director’s and Officer’s insurance in an amount not less
than $5 million for each covered occurrence.


4.21           Property.  Each of the Company and Company Subsidiaries has good
and marketable title to all real and personal Property owned by it, in each case
free and clear of all Liens, other than the Permitted Liens.  Any Property held
under lease by the Company or a Company Subsidiary is held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made or proposed to be made of such Property by
the Company or such Company Subsidiary.


4.22           Regulatory Permits.  Each of the Company and Company Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
business, except where the failure to have any such certificate, authorization
or permit would not have a Material Adverse Effect, and neither the Company nor
any Company Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
 
 
19

--------------------------------------------------------------------------------


 

 
4.23           Investment Company.  Neither the Company nor any Company
Subsidiary is and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will become an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940, as amended.


4.24           U.S. Real Property Holding Corporation.  The Company is not, nor
has ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.


4.25           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.


4.26           Money Laundering.  The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder, and no
action, suit or proceeding by or before any Governmental Authority involving the
Company or any of the Company Subsidiaries with respect to such Governmental
Requirements is pending or, to the knowledge of the Company, threatened.


4.27           Transfer Taxes. No stock transfer or other taxes (other than
income taxes) are required to be paid in connection with the issuance and sale
of any of the Securities, other than such taxes for which the Company has
established appropriate reserves and intends to pay in full on or before the
Closing.


4.28           Sarbanes-Oxley Act; Internal Controls and Procedures.  To the
Company’s knowledge, the Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and any
and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof.  The Company maintains
internal accounting controls, policies and procedures, and such books and
records as are reasonably designed to provide reasonable assurance that (i) all
transactions to which the Company or any Company Subsidiary is a party or by
which its properties are bound are effected by a duly authorized employee or
agent of the Company, supervised by and acting within the scope of the authority
granted by the Company’s senior management; (ii) the recorded accounting of the
Company’s consolidated assets is compared with existing assets at regular
intervals; and (iii) all transactions to which the Company or any Company
Subsidiary is a party, or by which its properties are bound, are recorded (and
such records maintained) in accordance with all Governmental Requirements and as
may be necessary or appropriate to ensure that the financial statements of the
Company are prepared in accordance with GAAP.
 
 
20

--------------------------------------------------------------------------------


 

 
4.29           Embargoed Person.  None of the funds or other assets of the
Company or any Company Subsidiary shall constitute property of, or shall be
beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated under any such United States laws (each, an
“Embargoed Person”), with the result that the investments evidenced by the
Securities are or would be in violation of any Governmental Requirements.  No
Embargoed Person shall have any interest of any nature whatsoever in the Company
or any Company Subsidiary with the result that the investments evidenced by the
Securities are or would be in violation of any Governmental Requirements.  None
of the funds or other assets of the Company or any Company Subsidiary shall be
derived from any unlawful activity with the result that the investments
evidenced by the Securities are or would be in violation of any Governmental
Requirements.


4.30           Transactions with Interested Persons.  Except as provided in the
Transaction Documents and/or Disclosure Documents, no officer, director or
employee of the Company or any Company Subsidiary is or has made any
arrangements with the Company or any Company Subsidiary to become a party to any
transaction with the Company or any Company Subsidiary (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.


4.31           Customers and Suppliers.  The relationships of each of the
Company and Company Subsidiaries with its customers and suppliers are maintained
on commercially reasonable terms.  To the Company’s knowledge, no customer or
supplier of the Company or a Company Subsidiary has any plan or intention to
terminate its agreement with the Company or such Company Subsidiary, which
termination would reasonably be expected to have a Material Adverse Effect.


4.32           Accountants.  The Company’s accountants, who the Company expects
will render their opinion with respect to the financial statements to be
included in the Company’s Annual Report on Form 10-K for the year ended December
31, 2008, are, to the Company’s knowledge, independent accountants as required
by the Securities Act.


4.33           Bankruptcy.  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will be required to file for
reorganization or liquidation under bankruptcy or reorganization laws of any
jurisdiction, and has no present intention to so file.


4.34           Disclosure.  The representations, warranties and written
statements contained in this Agreement and the other Transaction Documents and
in the certificates, exhibits and schedules delivered by the Company to Investor
pursuant to this Agreement and the other Transaction Documents and in connection
with Investor’s due diligence investigation of the Company, do not contain any
untrue statement of a material fact, and do not omit to state a material fact
required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made.  
 
 
21

--------------------------------------------------------------------------------


 
Neither the Company nor any Person acting on its behalf or at its direction has
provided Investor with material non-public information other than the terms of
the transactions contemplated hereby.  Following the issuance of a press release
in accordance with Section 5.1(c), to the Company’s knowledge, Investor will not
possess any material non-public information concerning the Company that was
provided to Investor by the Company or its agents or representatives.  The
Company acknowledges that Investor is relying on the representations,
acknowledgments and agreements made by the Company in this Section 4.34 and
elsewhere in this Agreement in making trading and other decisions concerning the
Company’s securities.


5.           COVENANTS AND AGREEMENTS.


5.1           Filings and Public Disclosure by the Company.  The Company shall:
 
(a)           file a Form D with respect to the Securities issued at the Closing
as and when required under Regulation D and provide a copy thereof to Investor
promptly after such filing;
 
(b)           at or prior to the Closing, take such action as the Company
reasonably determines upon the advice of counsel is necessary to qualify the
Securities for sale under applicable state or “blue-sky” laws or obtain an
exemption therefrom, and shall promptly provide evidence of any such action to
Investor at Investor’s request; and
 
(c)           (i) on or prior to 8:30 a.m. (eastern time) on the Business Day
following the Execution Date, issue a press release disclosing the material
terms of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and (ii) on or prior to 5:00 p.m. (eastern
time) on the Business Day following the Execution Date, file with the Commission
a Current Report on Form 8-K disclosing the material terms of and including as
exhibits this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that Investor shall have a
reasonable opportunity to review and comment on any such press release or Form
8-K prior to the issuance or filing thereof; and provided, further, that if the
Company fails to issue a press release disclosing the material terms of this
Agreement and the other Transaction Documents within the time frames described
herein, any Holder may issue a press release disclosing such information without
any notice to or consent by the Company.  Thereafter, the Company shall timely
file any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby.


5.2           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Securities for marketing and growth purposes.
 
5.3           Certain Affirmative Covenants of the Company.  The Company agrees
that, unless an exception is permitted by the prior written approved of Holders
of a majority of the outstanding Securities, the Company shall, and shall cause
each Company Subsidiary to:
 
(a)           maintain its corporate existence in good standing;


(b)           comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
 
 
22

--------------------------------------------------------------------------------


 

 
(c)           comply with all agreements, documents and instruments binding on
it or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;


(d)           provide each Holder with copies of all materials sent to its
shareholders at the same time as such materials are delivered to such
shareholders;
 
(e)           timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination (and otherwise make and keep public information available, as those
terms are understood and defined in Rule 144);
 
(f)           ensure that the Common Stock is at all times listed or quoted on
the Nasdaq over-the-counter bulletin board market, Nasdaq Global Market, the New
York Stock Exchange, the American Stock Exchange, or such other exchange or
quotation service reasonably satisfactory to the Holder (or if there is more
than one Holder, the Holders holding a majority of the Series A Preferred Stock
held by all Holders); and


(g)           maintain commercially reasonable insurance coverage (including D&O
insurance) for each of the Company and Company Subsidiaries.
 
5.4           Certain Negative Covenants of the Company.  The Company agrees
that, without the prior written approval of Holders of a majority of the
outstanding Securities the Company shall not, and shall cause each Company
Subsidiary not to:


(a)           enter into any transaction or arrangement with any Affiliate,
employee, officer, director or shareholder of the Company or Company Subsidiary,
unless such transaction is effectuated on an arms’ length basis and approved by
the independent directors of the Company or such Company Subsidiary, as the case
may be;


(b)           incur (or permit to exist) any Debt (other than Permitted Debt);


(c)           grant, establish or maintain any Lien on any of its Property other
than Permitted Liens;


(d)           make any Restricted Payments other than Restricted Payments made
by a Company Subsidiary to the Company;


(e)           make any offers or sales of any security or solicit any offers to
buy any security, which will be integrated with the sale of the Securities in a
manner which would require the registration of any of the Securities under the
Securities Act or require stockholder approval under the rules and regulations
of the Principal Market;
 
 
23

--------------------------------------------------------------------------------


 

 
(f)           issue any shares of its Series A Preferred Stock;


(g)           dispose of all or any part of its Property unless (i) such
disposition is in the ordinary course of business and for fair market value, and
(ii) such Property is not material to the Company’s or any Company Subsidiary’s
business, operations or financial condition or performance;


(h)           consent to or implement any termination, amendment, modification,
supplement or waiver of the certificate or articles of incorporation, articles
of organization, bylaws, regulations or other constituent documents of the
Company or any Company Subsidiary which would reasonably be expected to
adversely affect the rights of any Holder under the Transaction Documents; or


(i)           issue any shares of its Common Stock or warrants/options, or any
other right to purchase Common Stock, except Common Stock issued as conversion
of Permitted Debt, options issued from the Company Incentive Stock Plan or
Common Stock issued through exercise of warrants and options outstanding as of
this date.


5.5           Limitation on Issuance of Common Stock.  Each Holder acknowledges
and agrees that the aggregate number of shares of Common Stock that may be
issued by the Company pursuant to this Agreement and the Securities may not at
any time exceed the Cap Amount without the Stockholder Cap Approval and that the
Company shall have no obligation to issue shares of Common Stock pursuant to
this Agreement or the Securities in excess of the Cap Amount unless either (x)
the Stockholder Cap Approval has been obtained or (y) the Company has obtained a
written opinion from outside counsel that such approval is not required, which
opinion shall be reasonably satisfactory to the Holders holding a majority of
the shares of Series A Preferred Stock held by all Holders.  In furtherance of
the limitation set forth in the immediately preceding sentence, at any time
following the Closing Date, the aggregate number of shares of Common Stock that
such Holder may receive upon the conversion of such Holder’s shares of Series A
Preferred Stock may not exceed the product of (A) the Cap Amount and (B) such
Holder’s Pro Rata Share (the “Allocation Amount”).  In the event that a Holder
shall sell or otherwise transfer any of such Holder’s shares of Series A
Preferred Stock, each transferee shall be allocated a pro rata portion of such
transferor’s Allocation Amount.  Any portion of the Allocation Amount allocated
to any Holder or other Person which no longer holds any shares of Series A
Preferred Stock shall be reallocated to the remaining Holders pro rata based on
the number of the Registrable Securities held by such Holders at such time.  In
the event that, as a result of this Section 5.5, the Company is prohibited from
issuing any shares of Common Stock to a Holder electing to convert its shares of
Series A Preferred Stock, the Company shall, upon such Holder’s request, pay
such Holder not later than two Business Days after such request an amount of
cash equal to the product of (1) the number of shares of Common Stock that the
Company is prohibited from issuing multiplied by (2) the VWAP (as defined in the
Certificate of Designation) as of the Trading Day immediately preceding the date
on which such Holder delivered the applicable conversion notice, and upon timely
payment of the foregoing amount, the Company shall be deemed relieved of its
obligation under the Certificate of Designation to deliver such shares of Common
Stock.
 

 
24

--------------------------------------------------------------------------------

 

5.6           Stockholder Cap Approval.  The Company shall obtain the
Stockholder Cap Approval as promptly as practicable after the date a
shareholders’ meeting approval is required under exchange rules or applicable
law hereof but in no event later than 60 days after the Closing Date.
 
5.7           Intentionally left blank.


5.8           Use of Holder’s Name.  Except as may be required by applicable law
and/or this Agreement, the Company shall not use, directly or indirectly, any
Holder’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Holder for the specific use
contemplated or as otherwise required by applicable law or
regulation.  Notwithstanding the foregoing, it is agreed by the parties that a
Form 8K filing disclosing this Agreement and the Transaction Documents shall not
require the Holder’s prior written consent.


5.9           Disclosure of Non-Public Information. The Company agrees that it
will not at any time following the Execution Date disclose material non-public
information to any Holder without first obtaining such Holder’s prior written
consent confirming that such Holder is willing to receive material non-public
information at such time.


5.10           Indemnification of Holders.   The Company will indemnify and hold
each Holder and its directors, managers, officers, shareholders, members,
partners, employees and agents (each, a “Holder Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Holder Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or by the Company or any Company Subsidiary in the other Transaction
Documents or (b) any action instituted against a Holder, or any of its
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Holder, with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Holder’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings such Holder may have with any such shareholder or
any violations by such Holder or any such Affiliate of state or federal
securities laws or any conduct by such Holder or any such Affiliate which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Holder Party in respect of which indemnity
may be sought pursuant to this Agreement, such Holder Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing.  Any Holder Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Holder Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time following such Holder
Party’s written request that it do so, to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Holder Party.  The Company will not be
liable to any Holder Party under this Agreement (i) for any settlement by a
Holder Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent, that a loss, claim, damage or liability is attributable to such Holder
Party’s wrongful actions or omissions, or gross negligence or to such Holder
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Holder Party in this Agreement or in the other
Transaction Documents.
 
 
25

--------------------------------------------------------------------------------


 
 
 
5.11           Limitations on Disposition by Holder.  No Holder shall sell,
transfer, assign or dispose of any Securities or any right hereunder to acquire
any Securities, unless:
 
(a)           there is then in effect an effective registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or


 (b)           such Holder has notified the Company in writing of any such
disposition, and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities or rights, as the case may be, under the Securities Act;
provided, however, that no such opinion of counsel will be required (A) if the
sale, transfer, assignment or disposition is made to an Affiliate of such
Holder, (B) if the sale, transfer, assignment or disposition is made pursuant to
Rule 144 and such Holder provides the Company with evidence reasonably
satisfactory to the Company that the proposed transaction satisfies the
requirements of Rule 144, (C) if such Securities are eligible for resale without
limitation so to amount under Rule 144 or any successor provision or (D) if in
connection with a bona fide pledge or hypothecation of any Securities under a
margin arrangement with a broker-dealer or other financial institution or the
sale of any such Securities by such broker-dealer or other financial institution
following such Holder’s default under such margin arrangement.


6.        MISCELLANEOUS.
 

6.1           Survival; Severability.  The representations, warranties,
covenants and indemnities made by the parties herein and in the other
Transaction Documents shall survive the Closing notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


6.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  
 
 
26

--------------------------------------------------------------------------------


 
 
A Holder may assign its rights and obligations hereunder in connection with any
private sale or transfer of all or any part of the Securities or right hereunder
to acquire all or any part of the Securities that is permitted hereunder, as
long as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Holder” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto, and such
assignment complies with applicable Governmental Requirements.  The Company may
not assign its rights or obligations under this Agreement.


6.3           No Reliance.  Each party acknowledges that (i) it has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation of any other party in connection with entering into this
Agreement, the other Transaction Documents or such transactions (other than the
representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and,
if applicable, on the advice of such advisors, and not on any view (whether
written or oral) expressed by any other party.


6.4           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of the other Holders hereunder, and no Holder shall be responsible
in any way for the performance of the obligations of any other Holder hereunder.
The Company acknowledges and agrees that nothing contained herein or in any
other Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or a “group” as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Holders are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement.  Each Holder has been represented
by its own separate counsel in connection with the transactions contemplated
hereby, shall be entitled to protect and enforce its rights, including, without
limitation, rights arising out of this Agreement or the other Transaction
Documents, individually, and shall not be required to join any other Holder as
an additional party in any proceeding for such purpose.


6.5           Injunctive Relief.  The Company acknowledges and agrees that a
breach by it of its obligations hereunder will cause irreparable harm to each
Holder and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, such Holder shall be entitled to an injunction restraining
any breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss or the posting of any bond.


6.6           Governing Law; Jurisdiction; Waiver of Jury Trial.
 
 
 
27

--------------------------------------------------------------------------------



 
(a)           This Agreement shall be governed by and construed under the laws
of the State of Florida applicable to contracts made and to be performed
entirely within the State of Florida.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
and County of Palm Beach for the adjudication of any dispute hereunder or any
other Transaction Document or in connection herewith or therewith or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


(b)           EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE OR CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.6(b).


6.7           Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  Any executed
signature page delivered by facsimile or e-mail transmission shall be binding to
the same extent as an original executed signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto.


6.8           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


6.9           Governing Law, Jurisdiction and Attorneys Fees.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida applicable to contracts made and to be performed entirely within the
State of Florida.  
 
 
28

--------------------------------------------------------------------------------


 
 
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in Palm Beach County, Florida, for the adjudication
of any dispute hereunder or under the other Transaction Documents or in
connection herewith or therewith, or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper, and, in furtherance of such agreement, each party hereby agrees and
consents that without limiting other methods of obtaining jurisdiction, personal
jurisdiction over it in any such action or proceeding may be obtained within or
without the jurisdiction of such court and that any process or notice of motion
or other application to any such court in connection with any such action or
proceeding may be served upon such party by registered mail to or by personal
service at the address of such party provided in accordance with Section 6.10
hereof. The prevailing party in any action arising under this Agreement or the
Transaction Documents shall be entitled to be reimbursed for its reasonable
attorneys fees and costs incurred in such action and through all appeals.




6.10     Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Agreement shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:
Celsius Holdings, Inc
140 NE 4th Ave, Suite C
Delray Beach, FL 33483
Attn: Chief Executive Officer
Tel: (561) 276-2239
Fax: (561) 276-2268


With a copy (which shall not constitute notice) to:


Baritz Colman LLP
1075 Broken Sound Parkway, NW
Suite 102
Boca Raton, Florida 33487
Attn: Roger Shaffer
Tel: (561) 862-5535
Fax: (561) 864-5101


and if to any Holder, to such address for such Holder as shall appear on such
Holder’s signature page hereto, or as shall be designated by such Holder in
writing to the Company in accordance with this Section 6.10.





 
29

--------------------------------------------------------------------------------

 

6.11           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended except pursuant to a written instrument executed by
the Company and (i) while the Note is outstanding, by the Holders holding a
majority of the outstanding principal of the Note, and (ii) if the Note is no
longer outstanding, by the Holders holding a majority of the shares of Series A
Preferred Stock held by all Holders.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


 
 
 
 
 
[Signature Pages to Follow]

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.


CELSIUS HOLDINGS, INC.




By:           ____/s/ Stephen C. Haley__________
           Name: Stephen C. Haley
           Title:                      Chief Executive Officer




CDS VENTURES OF SOUTH FLORIDA, LLC




By:           ____/s/ William H.
Milmoe                                                                                     
           Name: William H. Milmoe
           Title:  Manager




ADDRESS:


3299 NW Second Avenue
Boca Raton, Florida 33431


With a copy (which shall not constitute notice) to:


Muller & Lebensburger
7385 Galloway Road
Suite 200
Miami, Florida 33173
Attention:  Charles Muller, Esq.



31
 
 